SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

979
CAF 14-01013
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF ONTARIO COUNTY SUPPORT
COLLECTION UNIT, ON BEHALF OF KRISTINE
POPPLE, PETITIONER-RESPONDENT,

                      V                            MEMORANDUM AND ORDER

CHRISTOPHER W. FALCONER, RESPONDENT-APPELLANT.


TYSON BLUE, MACEDON, FOR RESPONDENT-APPELLANT.

JOHN W. PARK, COUNTY ATTORNEY, CANANDAIGUA (BARRY D. MCFADDEN OF
COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Ontario County (William
F. Kocher, J.), entered May 2, 2014 in a proceeding pursuant to Family
Court Act article 4. The order, among other things, committed
respondent to the Ontario County Jail for a term of six months.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Respondent father appeals from an order committing
him to jail for a term of six months for his wilful violation of an
order of child support. “Inasmuch as respondent’s appeal is from the
order revoking the suspension of his sentence and, according to
[respondent], his . . . jail term has already been served, we conclude
that the instant appeal is moot and must be dismissed” (Matter of St.
Lawrence County Support Collection Unit v Griffith, 101 AD3d 1318,
1318; see Matter of Barksdale v Gore, 101 AD3d 1742, 1743; Matter of
Lomanto v Schneider, 78 AD3d 1536, 1537; Matter of St. Lawrence County
Dept. of Social Servs. v Pratt, 24 AD3d 1050, 1050, lv denied 6 NY3d
713; cf. Matter of Bickwid v Deutsch, 87 NY2d 862, 863).




Entered:    October 9, 2015                      Frances E. Cafarell
                                                 Clerk of the Court